Title: James Madison to Richard Cutts, 26 July 1828
From: Madison, James
To: Cutts, Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 July 26. 1828
                            
                        
                        
                        I have recd. yours of the 23. The view you give of the proposed transfer of my debt from the Bank of the U.
                            S. to that of the Metropolis shews it to be an eligible arrangement; and I return with my signature the note you enclosed.
                            I am much obliged to Mr. Nourse for his ready aid in the case, and beg you to make him sensible of it. You will insert his
                            name in the note & fill the blank for the date.
                        I return also Mr. Lee’s letter to you. I am obliged by his kind intentions, and hope his client on seeing the
                            inutility of making me a party to the suit, will not persist in his purpose.
                        I inclose a few lines to Genl. Jones, requesting him to appear for me in the suit, if found necessary;
                            leaving it to be sealed and delivered or not, as you suggest.
                        Having returned last evening only from the University, much fatigued, & oppressed by the heat, I have
                            not yet looked into the speech of Mr. Johnston; which a former specimen of his ability assures me I shall find well worth
                            a perusal & preservation. Make my acknowledgments for the favour and accept assurances of my regard and best
                            wishes
                        
                            
                                James Madison
                            
                        
                    